Title: To Thomas Jefferson from Ferdinand Grand, 23 May 1787
From: Grand, Ferdinand
To: Jefferson, Thomas



Monsieur
Paris ce 23 may 1787.

Je prens la liberté de vous confirmer la lettre que j’ai eu l’honneur de vous ecrire le 19 de ce mois; qui avoit pour un principal objet la traitte de Mr. Barclay pour les Etats de Virginie de £20150. Et comme en ré flechissant sur cette affaire, il seroit possible que vous eussié s pu avoir l’idé e de faire porter cette somme au compte des Etats unis; ce qui n’est pourtant pas très probable, puisque vous auré s pû être à même de juger d’après les derniers comptes que j’ai eu l’honneur de vous fournir, que ce compte ne devoit pas non plus pré senter des fonds libres. J’ai cependant cru devoir, Monsieur, faire jetter un coup d’oeuil sur sa situation, et je remarque que les Etats unis y sont dé biteurs d’environ £11/000 à 12/000 au moins. Je ne doute pas que vous n’ayez jugé convenable d’ecrire préssamment et depuis longtems sur ces affaires au Congrès.
Je vous renouvelle l’assur[ance] des obeissances de ma famille et des sentimens respectueux avec [les]quels j’ai l’honneur d’être, Monsieur, Votre très humble et très obeissant serviteur,

Grand

